DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on March 8, 2022.  Claim(s) 1-17 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 9, and 17 in the response on 03/08/2022.  No claims are canceled at this time. 
The Examiner acknowledges the Applicants amendments to the abstract.  The Examiner is not sure why the abstract is calculated to have 2 different word totals depending on the application in which the words are counted.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims1-17 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for identifying comparables which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 9 and method Claim 17.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
receiving, through an electronic interface, input data from a plurality of electronic data sources of a potential comparable for inclusion into a transfer pricing benchmark set, wherein the transfer pricing benchmark set is generated by a transfer pricing benchmark activity which comprises search and selection of unrelated parties to establish a benchmark for the pricing of a cross-border transaction between one or more related parties under common ownership of control, wherein the electronic data sources include: a business description from a commercially available database, financial data of the comparable, and a SIC or NACE code associated with the comparable; 
generating and storing in an electronic storage device labeled training data for a function classifier, a product classifier, and a service classifier by labeling historical search results for the potential comparables; 
training, with a computer processor, the function classifier, the product classifier, and the service classifier using the labeled training data; 
determining, with the computer processor, a function, product, and service of the potential comparable using the corresponding function classifier, product classifier, and service classifier; 
receiving, through the electronic interface, attributes of a tested party; 
automatically executing, with the computer processor, a scoring process to calculate a similarity score for the potential comparable, wherein the similarity score represents a similarity between the potential comparable and the tested party; and 
automatically generating, with the computer processor, a recommendation to accept the potential comparable as an acceptable comparable for transfer pricing benchmarking, reject the potential comparable as a rejected comparable, or subject the potential comparable to further review.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Receiving data including business and financial data, classifying products and services, determining potential comparable products and services, calculating similarities of products or services to a tested party, and recommending action based on the comparable recites a concepts performed in the human mind.  But for the “electronic interface, database, and computer processor language, the claim encompasses a user determining a comparable product or service to a target product or service and analyzing the necessary information to make a recommendation if the comparable product or service is sufficient or not.  The mere nominal recitation of generic computer components does not take the claim limitation out of the mental processes grouping.  This, the claim recites a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer processor, database, and electronic interface in Claim 9 is just applying generic computer components to the recited abstract limitations.  The computer implemented method of identifying comparables in Claim 17 is substantially similar to claim 1.  Claims 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor, database, and electronic interface (Claim 1) an electronic storage device, a processor, and an electronic interface (claim 9) and/or an electronic interface, a database, and a computer processor (Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0071] about implantation using general purpose or special purpose computing devices [Other types and configurations of networks, servers, databases and personal computing devices (e.g., desktop computers, tablet computers, mobile computing devices, smart phones, etc.) may be used with exemplary embodiments of the invention.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8 and 10-16 further define the abstract idea that is present in their respective independent claims 1 and 9 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8 and 10-16 are directed to an abstract idea.  Thus, the claims 1-17 are not patent-eligible.

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.  The Applicants arguments (remarks pages 10-24) begin with the objection to the abstract.  The objection has been withdrawn at this time.  
Next is the rejection under 35 U.S.C. § 112.  The claim has been amended at this time.  Therefore, the rejection has been overcome and is withdrawn at this time. 

Regarding the rejection under 35 U.S.C. § 101 the arguments begin (remarks pages 11-13) with Prong One and argue that the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG.  The Applicant argues that the Office analysis is a conclusory statement that the claims are directed to one of the categories (i.e. mental processes).  The argument is that the “analysis” does not achieve the PEG goal of increasing consistency by instead makes subjective judgement calls.  The Applicant argues that the Office purportedly determines that he overall claim describes a process that falls within the subject matter groupings, not the identified limitations.  Further argument is that the Office makes no attempt to explain how each individual limitation falls into one of the identified groupings which is critical to the 2019 PEG.  The arguments further state (remarks page 14) that Applicants disagree with the grouping in mental processes because the claim includes limitations such as “electronic interface”, “electronic data sources” as tangible steps which cannot be performed in the mind.  Further, the Applicant also argues “generating and storing in an electronic storage device labeled training data is also a tangible step which cannot be performed in the mind.  Remarks further cite the 2019 PEG October update which informs “[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the mind, for instance when the human mind is not equipped to perform the claim limitations.  Lastly, Applicants argue that the overall claim is directed towards improvement of computer capabilities and not automating a manual process. 

Examiner does not agree with the Applicant’s arguments.  The Examiner does not agree with the Applicants determination regarding the 101 under the 219 PEG analysis.  The Office did list the overall claim as a process under Step 1 (see Office action page 4; “method for identifying comparables which is a process”.  Next, the Examiner cited a specific claim (i.e. claim 1) and treated each limitation highlighting concepts which are abstract and additional elements which are listed in the claims.  The rejection made clear that the limitations under broadest reasonable interpretation, were grouped as mental processes but for the recitations of “electronic interface, database, and computer processor language”.  The process steps of the claim (a) determining a comparable productor service to a target product or service (b) analyzing the necessary information to make a recommendation if the comparable product or service is sufficient of not, are steps which can be performed in the human mind.  The claim limitations are recited with merely nominal recitations of generic computer components (processor, display, data sources) which does not make the claim eligible.  Further, if a claim has element which would fit into two different abstract idea groupings the rejection would indicate which specific limitations fit into each of the abstract idea groupings.  In this case one could argue that since the claims are recommending comparable products or services then the abstract idea would also cover certain methods of organizing human activity with the subgrouping of commercial interaction.  The Examiner also disagrees with the assertion that there was no explanation of how each limitation is directed to a mental process.  The Office action states that receiving data include business and financial data, classifying products and services, determining comparable products or services to a tested party, and developing a recommended action based on the comparables recites concepts performed in the human mind.  
The Applicants arguments that specific limitations are tangible is not persuasive either.  The Office action made the position clear that the application of generic computer components does not take the claim out of the abstract grouping.  Thus, the Applicants argument that the human mind is not equipped to perform the claim limitations simply because the steps are being applied on a computer, is not persuasive.  Collecting data for determining a benchmark, classifying comparables based on historic search results, determining comparables, scoring similarities, and generating recommendations based on comparables is not outside the scope of concept performed in the human mind.  The collection of data, training of an algorithm or model and automatically generating a recommendation is merely applying the computer as a tool to perform the otherwise abstract idea.

Applicants argument (remarks page 15) also state that under the 2019 PEG it’s improper to lime all claim elements together because doing so frustrates Prong 2 Step 2B analyses because there can never be integration or substantially more.  The arguments are that the Office failed to satisfy the 2019 PEG requirements and the rejection should be withdrawn.
The Examiner disagrees with the arguments.  The Examiner did follow the proper procedure regarding the 2019 PEG for rejecting the claims under one of the three abstract groupings.  Each limitation does not get a separate rejection under the analysis when multiple limitations fall within the same grouping or subgrouping (i.e. mental processes only has one subgroup).  In this case the arguments that all of the limitations are improperly grouped together under mental processes is incorrect as mental processes only has one grouping (concepts performed in the human mind).  Further, each of the limitations claimed encompass processes or steps which can be performed in the human mind.  But for the additional elements of an electronic interface, electronic data sources, and a computer processor, the remaining limitations are possible in the mind.  The application of a generic computer does not immediately convert to eligibility.  Further, the limitations are merely applied to a computer where the computer is a tool used to perform the abstract idea. 
The Examiner also disagrees with the Applicants statement that if claims are deemed abstract in Step 2A prong 2 then it can never be integrated or substantially more.  This is incorrect based on the Step 2 eligibility as outlined in the 2019 PEG.  Specifically, it is stated that it can be concluded in Step 2A that an additional element is insignificant extra solution activity, then it should be reevaluated in step 2B.  If reevaluation deems that the element (or combination of elements) is unconventional or otherwise more than what is well-understood, routine, and conventional activity in the field, the finding may indicate that inventive concept is present.  The Applicants argument regarding the rejection under 35 U.S.C. § 101 are not persuasive.

Arguments continue (remarks pages 15-18) by arguing that the judicial exception is integrated into a practical application.  The Applicant argues that the Offices analysis is improper under the 2019 PEG because all elements must be considered when looking for integration.  Further the Applicant states that the Office fails to consider the specificity of the claim limitations or how the elements interact with each other.  The Applicant submits that the proper analysis is whether the claim applies or uses the abstract idea in some meaningful way beyond generally linking the use of the idea to a particular environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  The Applicant argues that the claims are a novel way to analyze structured or unstructured data.  The arguments also include that the claims are an improvement to compute technology.  Namely automated generation of a recommendation to accept a potential comparable for transfer pricing benchmarking.  This includes storing training data for classifiers, training the classifiers, executing a scoring process for determining similarity, and generating a recommendation to accept, reject, or further review a potential comparable.  Applicant equates the steps to technological advancement to computing technology.
The Examiner does not agree that the claims are integrated into a practical application.  Identifying comparable products or services ca be done in the human mind.  The elements of an interface, electronic data sources storing information, and using a processor perform the steps is merely applying a computer to the judicial exception.  Thus, the computer is merely being used as a tool to perform the otherwise abstract idea.  The Examiner does not find improvement to a computer or computer technology.  The elements are being used for their intended purpose and the details of the training steps, scoring, and recommendation determination are not claimed.  

Regarding the arguments (remarks pages 19-22) the Applicants position is that at least the amended independent claims are not anticipated by the reference.  Therefore, the Applicant argues that the rejection should be withdrawn.
The Examiner agrees and the rejection is withdrawn.  The amended limitations are not disclosed in the Anderson reference (U.S. Publication 2009/0132347 A1).

In summary, the Applicants arguments regarding the rejection of the claims under 35 U.S.C. § 101 are not persuasive.  The Examiner has withdrawn the rejection under 35 U.S.C. § 102.  The claims are not in condition for allowance at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        June 7, 2022